Cite as 2015 Ark. App. 651

                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-15-535


FELIPE MARQUEZ                                  Opinion Delivered   November 12, 2015
                              APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              WORKERS’ COMPENSATION
                                                COMMISSION
                                                [NO. G104699]
PIPELIFE JET STREAM, TRAVELERS
INSURANCE COMPANY, and DEATH
AND PERMANENT TOTAL
DISABILITY TRUST FUND
                       APPELLEES                AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

       Felipe Marquez appeals from a decision of the Arkansas Workers’ Compensation

Commission (“Commission”) finding that he failed to prove his entitlement to permanent

total disability benefits or, in the alternative, that he was entitled to permanent partial

disability benefits in excess of his 15% permanent physical impairment rating.1 On appeal,

Marquez argues that the Commission’s findings are not supported by substantial evidence.

Having reviewed the evidence presented, we disagree and affirm by issuing this memorandum

opinion.

       1
        The Commission affirmed and adopted the opinion of the administrative law judge
(ALJ). Typically, on appeal to our court, we review only the decision of the Commission,
not that of the ALJ. Queen v. Nortel Networks, Inc., 2012 Ark. App. 188, at 3. When,
however, the Commission affirms and adopts the ALJ’s opinion, thereby making the findings
and conclusions of the ALJ the Commission’s findings and conclusions, our court considers
both the ALJ’s opinion and the Commission’s opinion. Id.
                                Cite as 2015 Ark. App. 651

      We may issue memorandum opinions in any or all of the following cases:

      (a) Where the only substantial question involved is the sufficiency of the evidence;

      (b) Where the opinion, or findings of fact and conclusions of law, of the trial court or
      agency adequately explain the decision and we affirm;

      (c) Where the trial court or agency does not abuse its discretion and that is the only
      substantial issue involved; and

      (d) Where the disposition of the appeal is clearly controlled by a prior holding of this
      court or the Arkansas Supreme Court and we do not find that our holding should be
      changed or that the case should be certified to the supreme court.

In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

      This case falls within categories (a) and (b). The only substantial question on appeal is

whether the Commission’s opinion was supported by sufficient evidence. A review of the

record reflects that it was. Further, the opinion of the ALJ, adopted by the Commission,

adequately explained the decision reached. Accordingly, we affirm by memorandum opinion.

      Affirmed.

      GLOVER and BROWN, JJ., agree.

      Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellant.

      Bassett Law Firm LLP, by: Tod C. Bassett, for appellee.




                                              2